Title: From James Madison to James Madison, Sr., 25 April 1794
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Philada. Apl. 25. 1794
Yours of the 15th. came to hand yesterday. I am sorry to learn that my crop of Corn proves so deficient. I must get the favor of you to have as much engaged as will do. If my directions for sowing oats have been followed, the less will be wanted. M. C. may fence in part of the meadow as he proposes for a pasture. I leave to your own judgment to decide whether the two mares shall be put to Majr. M.s or Bishops Horse. If the Colts when dropped shd. be fine, it may [be] well to prefer the former, if not the latter may be tried. My brother William’s advice may be taken. I approve the size of the Granary you have prescribed to L. C. As soon as that jobb is over, he can be making provision for the Stable according to directions formerly given, unless something more urgent interfere. You have never mentioned to me whether Mr. C’s mill pond has affected my meadow. I will attend to your wishes as to a Forte Piano &c. Unless the girls have extraordinary talents for music I doubt the advantage of bestowing much time on an accomplishment, which will be but imperfectly attained, and as experience shews, but for a few years exercised. You may let Mr. W. Webb know that Nothing is yet done in his affair; & Mr. A. Webb, that his claim is not allowed.
The non-importation law was on a second reading yesterday agreed to 57. to 34. Its passage thro’ the Senate is doubtful, or rather improbable. My last informed you that the Embargo is continued till May 25.
 